J-S20023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 WAYNE ALAN CURFMAN                   :
                                      :
                   Appellant          :   No. 1126 WDA 2021

          Appeal from the PCRA Order Entered August 20, 2021
             In the Court of Common Pleas of Blair County
             Criminal Division at CP-07-CR-0000719-2019

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 WAYNE ALAN CURFMAN                   :
                                      :
                   Appellant          :   No. 1127 WDA 2021

          Appeal from the PCRA Order Entered August 20, 2021
             In the Court of Common Pleas of Blair County
             Criminal Division at CP-07-CR-0001931-2018


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY MURRAY, J.:                        FILED: July 8, 2022

     Wayne Alan Curfman (Appellant) appeals from the order dismissing,

after a hearing, his first counseled petition filed pursuant to the Post
J-S20023-22


Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.1            In addition,

Appellant’s court-appointed counsel (Counsel) has filed an application to

withdraw from representation and a “Brief in Support of Application to

Withdraw as Counsel.”2 After careful review, we grant Counsel’s application

to withdraw and affirm the PCRA court’s denial of relief.

       On December 20, 2018, the Commonwealth charged Appellant, on two

bills of information, with two counts of possession of a small amount of

marijuana, and one count each of possession of a controlled substance,

possession of drug paraphernalia, possession with intent to deliver (PWID),

and firearms not to be carried without a license.            After several status

conferences and unsuccessful plea negotiations, jury selection was scheduled

to begin on August 26, 2019.           Instead, that morning, Appellant entered a

negotiated guilty plea to one count each of PWID, possession of a controlled

substance, and firearms not to be carried without a license. The trial court


____________________________________________


1 Appellant complied with the Pennsylvania Supreme Court’s directive in
Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018) (holding
prospectively that “where a single order resolves issues arising on more than
one docket, separate notices of appeal must be filed for each case.”). On
October 15, 2021, this Court sua sponte consolidated the appeals.
2 A Turner/Finley no-merit letter is the correct filing when counsel wishes to
withdraw from representing a PCRA petitioner. See Commonwealth v.
Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d
213 (Pa. Super. 1988) (en banc). Here, Counsel’s filing more closely
resembles a brief pursuant to Anders v. California, 386 U.S. 738 (1967).
Since an Anders brief provides greater protection to a defendant, this Court
may accept an Anders brief instead of a Turner/Finley letter. See
Commonwealth v. Widgins, 29 A.3d 816, 817 n.2 (Pa. Super. 2011).

                                           -2-
J-S20023-22


immediately sentenced Appellant, in accordance with the terms of the plea, to

an aggregate 27 to 60 months’ incarceration.           On September 5, 2019,

Appellant filed a motion to withdraw his guilty plea, which the trial court

denied following a December 5, 2019 hearing.

      Appellant filed a direct appeal alleging his guilty plea was not knowing,

intelligent and voluntary because he “was required to make a hasty decision

about whether he would accept the Commonwealth’s offer … [and was]

compelled to make a snap decision about whether or not to accept the plea

offer, even though he was confused about numerous aspects of the plea

agreement.” Commonwealth v. Curfman, 2020 WL 5814595, at *2 (Pa.

Super. Sep. 30, 2020) (quotation marks omitted). On September 30, 2020,

this Court affirmed Appellant’s judgment of sentence. We determined, “the

record belie[d] Appellant’s claims” he entered a “snap” plea deal he did not

understand. Id. at *4 (citations omitted). We concluded, “the circumstances

surrounding   Appellant’s   plea   sufficiently   indicate   that   the   plea   was

voluntary[.] … Appellant failed to demonstrate a manifest injustice to justify

the withdrawal of his plea.” Id. Appellant did not seek leave to appeal to the

Pennsylvania Supreme Court.

      Appellant filed a timely pro se PCRA petition on January 27, 2021. The

PCRA court appointed Counsel who filed an amended PCRA petition on May 5,

2021. Appellant claimed plea counsel was ineffective for providing “incorrect

information” prior to Appellant’s entry of his guilty plea, and for “failing to


                                      -3-
J-S20023-22


adequately explain the charges” to Appellant.        Amended PCRA Petition,

5/5/21, at 1 (unnumbered). On August 12, 2021, the PCRA court held an

evidentiary hearing at which both plea counsel and Appellant testified. On

August 20, 2021, the PCRA court denied relief, explaining it

     finds the testimony of [plea counsel] to be credible in all respects.
     We believe [Appellant’s] allegations are without merit. We believe
     that he entered into his plea of guilty in a knowing, intelligent, and
     voluntary manner. We do not find that there was any ineffective
     assistance of counsel provided to him prior to the entry of his
     guilty plea.

Order, 8/20/21, at 1 (unnumbered).

     This timely appeal followed.       Appellant and the PCRA court both

complied with Pa.R.A.P. 1925.      On January 31, 2022, Counsel filed an

application to withdraw as counsel, along with an accompanying brief, with

notice to Appellant that he had the right to proceed pro se or retain private

counsel.   Accordingly, we first determine if Counsel has satisfied the

requirements to be permitted to withdraw from representation.

     Pursuant to Turner/Finley, an “[i]ndependent review of the record by

competent counsel is required before withdrawal [on collateral review] is

permitted.” Commonwealth v. Pitts, 981 A.2d 875, 876 n.1 (Pa. 2009).

Independent review requires proof of:

     1. A “no merit” letter by [ ] counsel detailing the nature and extent
     of his review;

     2. The “no merit” letter by [ ] counsel listing each issue the
     petitioner wished to have reviewed;




                                     -4-
J-S20023-22


      3. [C]ounsel’s “explanation”, in the “no merit” letter, of why the
      petitioner’s issues were meritless;

      4. The [ ] court conducting its own independent review of the
      record; and

      5. The [ ] court agreeing with counsel that the petition was
      meritless.

Id. (citation and some brackets omitted).

      Additionally:

      Counsel must also send to the petitioner: (1) a copy of the “no-
      merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
      and (3) a statement advising petitioner of the right to proceed pro
      se or by new counsel.

      If counsel fails to satisfy the foregoing technical prerequisites of
      Turner/Finley, the court will not reach the merits of the
      underlying claims but, rather, will merely deny counsel’s request
      to withdraw. Upon doing so, the court will then take appropriate
      steps, such as directing counsel to file a proper Turner/Finley
      request or an advocate’s brief.

      However, where counsel submits a petition and no-merit letter
      that do satisfy the technical demands of Turner/Finley, the
      [court] must then conduct its own review of the merits of the case.
      If the court agrees with counsel that the claims are without merit,
      the court will permit counsel to withdraw and deny relief.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007) (citations

omitted).

      Here, Counsel filed a brief and application to withdraw which

demonstrate the nature and extent of Counsel’s review of the case. Counsel

noted that Appellant told him to file an appeal, but Appellant did not specify

what issues he wished to raise on appeal; Counsel explained why the issues

raised at the PCRA hearing lacked merit; and Counsel requested permission

                                     -5-
J-S20023-22


to withdraw. See Brief in Support of Application to Withdraw as Counsel at

1-10; Application to Withdraw as Counsel, 1/31/21, at 1 (unnumbered).

Counsel also sent Appellant a copy of the brief, a copy of the application to

withdraw, and a statement advising Appellant of his right to proceed pro se or

by privately retained counsel. Appellant has not filed a response. Thus, the

record reflects Counsel’s application to withdraw and brief satisfy the technical

demands of Turner/Finley.       We thus review the substance of Appellant’s

claim to ascertain whether he is entitled to relief.

      Appellant asserts plea counsel rendered ineffective assistance and the

PCRA court erred in crediting plea counsel’s testimony to the contrary. Brief

in Support of Application to Withdraw as Counsel at 9-10. We disagree.

      Appellate review of a PCRA court’s dismissal of a PCRA petition is
      limited to the examination of whether the PCRA court’s
      determination is supported by the record and free of legal error.
      The PCRA court’s findings will not be disturbed unless there is no
      support for the findings in the certified record. This Court grants
      great deference to the findings of the PCRA court, and we will not
      disturb those findings merely because the record could support a
      contrary holding. In contrast, we review the PCRA court’s legal
      conclusions de novo.

Commonwealth v. Maxwell, 232 A.3d 739, 744 (Pa. Super. 2020) (en banc)

(citations and quotation marks omitted). Further, a “PCRA court’s credibility

findings are to be accorded great deference, and where supported by the

record,   such   determinations     are   binding      on   a   reviewing   court.”

Commonwealth v. Williams, 141 A.3d 440, 452 (Pa. 2016).




                                      -6-
J-S20023-22


     For a PCRA petitioner to obtain relief on an ineffectiveness claim, he

must establish:

     (1) the underlying claim has arguable merit; (2) no reasonable
     basis existed for counsel’s action or failure to act; and (3) he
     suffered prejudice as a result of counsel’s error, with prejudice
     measured by whether there is a reasonable probability the result
     of the proceeding would have been different. Commonwealth v.
     Chmiel, 612 Pa. 333, 30 A.3d 1111, 1127 (Pa. 2011) (employing
     ineffective assistance of counsel test from Commonwealth v.
     Pierce, 515 Pa. 153, 527 A.2d 973, 975-76 (Pa. 1987)). Counsel
     is presumed to have rendered effective assistance. Additionally,
     counsel cannot be deemed ineffective for failing to raise a
     meritless claim. Finally, because a PCRA petitioner must establish
     all the Pierce prongs to be entitled to relief, we are not required
     to analyze the elements of an ineffectiveness claim in any specific
     order; thus, if a claim fails under any required element, we may
     dismiss the claim on that basis.

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015).

     Appellant alleges plea counsel was ineffective regarding advice counsel

gave Appellant prior to entering his plea, and for failing to provide various

documents to Appellant. Our Supreme Court has explained:

     Allegations of ineffectiveness in connection with the entry of a
     guilty plea will serve as a basis for relief only if the ineffectiveness
     caused [the defendant] to enter an involuntary or unknowing plea.
     In determining whether a guilty plea was entered knowingly and
     intelligently, a reviewing court must review all of the
     circumstances surrounding the entry of that plea.

Commonwealth v. Allen, 732 A.2d 582, 587 (Pa. 1999) (citations omitted).

     Here, the PCRA court explained:

     At the evidentiary hearing on the Post-Conviction Relief Act
     Petition, [Appellant] testified that he believed his [plea] counsel
     did not explain anything to him prior to his plea of guilty, told him
     that he would be convicted, and didn’t inform him about a co-
     defendant’s plea of guilty to possession of a controlled substance.

                                      -7-
J-S20023-22


       Generally, [Appellant’s] assertions were that he felt pressured[3]
       to plead guilty and that his [plea] counsel ignored his request for
       documentation prior to his entry of a guilty plea. [Appellant] also
       raised issues with the sentencing guidelines and the evidence to
       support the charges.

       Attorney Julia Burke, who represented [Appellant] at his guilty
       plea hearing, testified at the Post-Conviction Relief Act hearing.
       Attorney Burke testified that she explained the Commonwealth’s
       evidence to [Appellant]. She indicated that she met with him
       approximately four times when he was in the Courthouse for
       status conferences and made two separate trips to the Blair
       County Prison to sit down individually with [Appellant] and explain
       the evidence to him and his options as to how to proceed.
       Furthermore, she explained at the evidentiary hearing the factual
       basis for the Commonwealth’s allegations and explained how the
       plea agreement resulted in pleas of guilty that were within the
       state sentencing guidelines.

       [The PCRA c]ourt stands by [its] Order of August 20, 2021,
       wherein [it] denied [Appellant’s] Petition for Post-Conviction
       Relief. [The PCRA c]ourt indicated in that Order that [it] found
       Attorney Julia Burke credible in all respects. [It] believe[s] that
       Attorney Burke provided effective assistance of counsel. She met
       with [Appellant] on several occasions. She explained to him the
       factual basis of the charges, provided him [with] details about the
       sentencing guidelines and provided him the maximum penalties
       that he could receive if he was convicted at trial. [The PCRA c]ourt
       finds no basis to conclude that any actions on her part or any
       failure on her part rendered [Appellant’s] pleas of guilty
       involuntary, unknowing, or unintelligent. The entire record of this
       proceeding evidences [the PCRA c]ourt’s belief that [Appellant]
       entered his pleas of guilty in a knowing, intelligent, and voluntary
       manner. [The PCRA court] believe[s] that this conclusion is
       supported by the record of [Appellant’s] guilty plea/sentencing
       hearing, the [PCRA c]ourt’s decision on [its] denial of his request
       to withdraw his guilty plea and the Superior Court of
       Pennsylvania’s previous decision.



____________________________________________


3In Appellant’s direct appeal, this Court rejected Appellant’s claim that he was
pressured to plead guilty. Curfman, supra at *4.

                                           -8-
J-S20023-22


PCRA Court Opinion, 10/21/21, at 5-7 (footnote added).

      The record reveals a litany of Appellant’s grievances. See, e.g., N.T.,

8/12/21, at 4 (Appellant referencing co-defendant’s guilty plea and asking,

“Why would I have plead guilty to it if somebody already did?”); at 9-10

(Appellant complaining about the grading of his PWID and firearms convictions

because he “didn’t even get caught actively selling drugs. … And there was

nothing illegal about the firearm that I had. I didn’t have a permit to carry

concealed because I had a pistol inside my car.      There wasn’t a crime in

progress[.]”); at 10 (Appellant refuting his prior record score of 2 because he

did not “have no crazy criminal history.”).    With respect to plea counsel’s

representation, the PCRA court found plea counsel’s testimony credible. The

credibility finding is binding on this Court. Williams, 141 A.3d at 452. In

addition, our review of the record supports the PCRA court’s legal analysis.

Finally, our independent review reveals there are no meritorious issues

Appellant could raise. See Pitts, 981 A.2d at 876 n.1. Accordingly, we grant

Counsel’s application to withdraw and affirm the denial of PCRA relief.

      Application to withdraw granted. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2022

                                     -9-